Citation Nr: 0120364	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  97-06 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


REMAND

The veteran had active service from June 1956 to June 1960.  

Service connection for an acquired psychiatric disorder was 
denied by a Board of Veterans' Appeals (Board) decision, 
dated in September 1988.  In an April 1996 rating decision, 
the Department of Veterans Affairs (VA) Regional Office (RO), 
Louisville, Kentucky, found, inter alia, that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  

On VA Form 9, dated in February 1997, the veteran requested a 
Travel Board Hearing at the RO before a Member of the Board.  
However, he signed a withdrawal/waiver regarding that hearing 
request in November 1997, and he submitted it to the RO 
requesting that his case be forwarded to the Board for a 
decision.  

In a decision, dated May 29, 1998, the Board denied reopening 
the claim for service connection for an acquired psychiatric 
disorder and for a duodenal ulcer.  The appellant appealed 
the Board's 1998 decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
referred to as the Court).  In March 1999, the Court 
dismissed the appeal for lack of jurisdiction noting that the 
veteran had filed a motion for reconsideration which abated 
the 1998 decision.  The Court noted that the veteran could 
again appeal the 1998 decision by filing a timely Notice of 
Appeal after the Chairman of the Board made a decision on the 
veteran's request for reconsideration of the 1998 decision.  
In July 1999, the Chairman's designate, the Vice Chairman of 
the Board, denied the veteran's motion for reconsideration of 
the 1998 decision.  

In November 2000, the Court noted that the appellant had 
limited his appeal to the claim relating to service 
connection for an acquired psychiatric disorder thus 
abandoning any other claim; that the Board's 1998 decision 
regarding service connection for a psychiatric disorder 
directly relied upon the test for new and material evidence 
adopted by the Court in Colvin v. Derwinski, 1 Vet. App. 171 
(1991); that subsequently that test was invalidated by the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); and that accordingly a remand was required to 
adjudicate the claim in light of the regulatory definition of 
new and material evidence found at 38 C.F.R. § 3.156(a).  The 
Court emphasized VA's obligation to provide for expeditious 
treatment for claims remanded by the Court.  

The Board notes that the veteran amended his claim in 
September 1998 to include service connection for post-
traumatic stress disorder.  Also, more recently he has 
submitted copies of service medical records and a statement 
from his private physician, Robert Cornett, M.D.  

In a written communication, dated July 27, 2000, the veteran 
expressed his displeasure with the delay in reaching a 
favorable decision in his case and his interest in having 
this matter resolved as soon as possible.  

Further review of the claims folder reflects that additional 
action on the claim is required prior to a decision on the 
merits, however.  Specifically, on VA Form 9, dated November 
23, 1998, the veteran requested a hearing before the Board at 
a local VA office.  After the RO informed him of his hearing 
options, in a statement dated May 3, 1999, the veteran 
indicated that he wanted a Travel Board Hearing at the RO 
before a Member of the Board.  Interoffice communications at 
the RO, dated in May 2000, reflect that the veteran had 
requested a Travel Board Hearing and that his name would be 
placed on a waiting list.  Further, the certification of the 
appeal by the RO on VA Form 8 reflects that a hearing had 
been requested, but that a transcript was not in the claims 
folder because a Travel Board hearing had been requested.  

The Board has completed a careful review of the claims folder 
and finds no indication that the veteran has withdrawn his 
most recent requests for a Travel Board Hearing.  In these 
circumstances, a personal hearing before a Member of the 
Board sitting at the RO is necessary.  The veteran must be 
afforded the requested hearing prior to any further action on 
his claim.  The purpose of this preliminary order is to 
ensure due process of law by affording the veteran a hearing 
before a Member of the Board sitting at the RO as he has 
requested.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

The RO should afford the veteran a 
personal hearing before a Member of the 
Board sitting at the RO.  

The appellant need take no action until otherwise notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	P. H. MATHIS
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


